Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 has been considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites “a rececptacle adapted to receive a stock axle shaft 105…” which appears to be a typographical error. The reference numeral 105 should either be contained within parenthesis or removed from the claims.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “a stock axle shaft” and “a stock axle”, and subsequent claims refer to “the stock axle shaft” (at least claim 2) and “the stock axle” (at least claim 4). It is unclear if the claimed stock axle and stock axle shaft are the same components, or different components, and the claim is rendered indefinite. 
Claim 1, line 14 recites “improved concentricity and less run out” which is unclear and renders the claims indefinite. Specifically, the claim does not define the concentricity or run out from which the improvement is made. As there is no measure or comparison of these attributes of the invention, the metes and bounds of the claim cannot be determined. 
Claims 7 and 8 each recite “the adjacent cylindrical portion” which lacks antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirley (USPN 8,985,264) in view of Phillips (USPN 6,599,052).
Shirley discloses a vibration-reducing portal box assembly for mounting a wheel of an off- road vehicle, comprising: a) a box housing (11/41/42) having a receptacle (36) adapted to receive a stock axle shaft of an off-road vehicle; b) an output shaft (72) operably connectable to a stock axle (57) received in said housing and effective to rotate upon rotation of said stock axle; and c) a wheel hub (82) having a central opening (see Fig. 2) adapted to receive said output shaft, and adapted to turn a wheel mounted to said wheel hub upon rotation of said output shaft; wherein said output shaft has a proximal portion (end of shaft located inside 44) and a distal portion (where 83 is located); wherein said output shaft is operably connected to the stock axle shaft by a linking mechanism (46-48); wherein said linking mechanism comprises one or more gears (46-48); wherein said one or more gears comprises an input gear (46) operably linked to said stock axle to rotate upon rotation of said stock axle, and an output gear (48) operably linked to said input gear to rotate in the same direction as said stock axle; wherein said linking mechanism additionally comprises a linking gear (47); wherein said linking mechanism directly or indirectly connects said stock axle to said output shaft in a manner effective to cause said output shaft to rotate at a slower speed (Column 3, lines 24-27) than said stock axle; wherein at least a portion of the distal end of said output shaft is splined (see Fig. 2); wherein at least some of the central opening of said wheel hub is splined (see Fig. 2); and wherein said assembly further includes an end of a stock axle (57) received in said housing receptacle.
Shirley does not disclose and a tapered portion connecting the proximal portion to the distal portion; and wherein the central opening of said wheel hub has a tapered portion adapted to matingly receive the tapered portion of the output shaft in a manner effective to join the hub and shaft together with improved concentricity and less run out.
Phillips discloses a tapered portion (36) connected a proximal and distal end portion (ends other either side of 36) of an output shaft, and is matingly received in a tapered portion (30) of a central opening (see Fig. 4) of a wheel hub (14). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the portal box assembly of Shirley to have a tapered portion of the output shaft mate with a tapered portion of the wheel hub, in order to ease assembly of the portal box by facilitating alignment of the wheel hub and output shaft.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of copending Application No. 16/747,057 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658